NO. 07-02-0089-CR

                            IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                    AT AMARILLO

                                       PANEL D

                                  APRIL 1, 2002
                         ______________________________

                               RODRIGO RODRIGUEZ,

                                                      Appellant

                                           v.

                               THE STATE OF TEXAS,

                                               Appellee
                       _________________________________

              FROM THE 106TH DISTRICT COURT OF LYNN COUNTY;

               NO. 94,2210-E; HON. GENE L. DULANEY, PRESIDING
                       _______________________________

                            ABATEMENT AND REMAND
                        _______________________________

Before BOYD, C.J., QUINN and REAVIS, JJ.

      Appellant, Rodrigo Rodriguez, appeals from a judgment revoking his community

supervision, adjudicating his guilt, and sentencing him to prison for ten years. Sentence

was pronounced in open court on November 12, 2001. Thus, the appellate record was

due by March 19, 2002. TEX . R. APP . P. 35.2(a). Neither the clerk’s record nor the

reporter’s record has been received. Furthermore, according to the reporter, the record

has not been developed because: 1) he has not received a request from the appellant to
develop the    record; 2) he has not received payment; 3) appellant has not made

arrangements to pay for same; and, 4) he did not receive a copy of the notice of appeal.

       Accordingly, we now abate this appeal and remand the cause to the 106th District

Court of Lynn County (trial court) for further proceedings. Upon remand, the trial court

shall immediately cause notice of a hearing to be given and, thereafter, conduct a hearing

to determine the following:

       1. whether appellant desires to prosecute the appeal;

       2. whether appellant is indigent;

       3. whether counsel has been appointed to prosecute this appeal;

       4. if counsel has not been appointed, whether appellant is entitled to appointed

          counsel; and

       5. whether the appellant is entitled to the preparation of a free appellate record.

The trial court shall cause the hearing to be transcribed. Furthermore, the trial court shall

execute findings of fact and conclusions of law addressing the aforementioned issues and

disclosing the name, address, state bar number, and telephone and fax numbers of newly

appointed counsel, if any. The district court shall also cause to be developed 1) a

supplemental clerk’s record containing the findings of fact and conclusions of law and all

orders of the district court issued as a result of its hearing on this matter, and 2) a

reporter’s record transcribing the evidence and arguments presented at the

aforementioned hearing. Additionally, the district court shall cause the supplemental

clerk’s record to be filed with the clerk of this court on or before May 1, 2002. Should




                                             2
further time be needed by the trial court to perform these tasks, then same must be

requested before May 1, 2002.

   It is so ordered.



                                                         Per Curiam

Do not publish.




                                        3